IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0092
                                Filed August 2, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAD ROBERT ECKLEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Paul B. Ahlers,

District Associate Judge.



      The defendant challenges his sentences for eluding and operating while

intoxicated. AFFIRMED.



      Charles J. Kenville of Kenville Law Firm, P.C., Fort Dodge, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered    by      Danilson,   C.J.,   and   Tabor   and   McDonald,   JJ.
                                           2


MCDONALD, Judge.

         Defendant Shad Eckley was convicted of eluding, in violation of Iowa

Code section 321.279(2) (2016), and operating while intoxicated, in violation of

Iowa Code section 321J.2. The district court sentenced the defendant to a term

of incarceration not to exceed two years for the former offense and a determinate

term of incarceration of one year for the latter offense, said sentences to be

served concurrently.      On appeal, the defendant contends the district court

abused its discretion in imposing sentence by exercising a fixed sentencing

policy or by focusing on a single factor. Specifically, the defendant contends the

district court focused exclusively on his criminal history in imposing sentence.

         The district court’s sentence is cloaked with a strong presumption of

regularity, and we will not vacate sentence absent an abuse of discretion. See

State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct. App. 1990). To establish an

abuse of discretion, the defendant must show the sentencing court exercised its

discretion “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Privitt, 571 N.W.2d 484, 486 (Iowa 1997). “In exercising

its discretion, the district court is to weigh all pertinent matters in determining a

proper     sentence,   including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994).

         The defendant has not established the district court abused its discretion

in imposing sentence. At the time of sentencing, the district court explicitly stated

it considered the following factors in crafting the defendant’s sentence: age,

employment history, family circumstances, criminal history, the defendant’s
                                        3


demeanor during the sentencing hearing, the defendant’s substance-abuse

history and needs, the defendant’s mental-health history and needs, the facts

and circumstances of the offenses, the information contained in the presentence

investigation report, and any other information presented during the sentencing

hearing. These are all relevant and permissible considerations. See id. Eckley’s

challenge to his sentences is without merit. We affirm the defendant’s sentences

without further opinion. See Iowa Ct. R. 21.26(1)(a) and (e).

      AFFIRMED.